DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Receipt is acknowledged of election filed on 11/12/21 and IDS filed on 11/25/19. Claims 1-24 are pending in the application.
Election/Restrictions
Applicant’s election of  “Acrylamidopropyl trimonium Chloride/Acrylamide Copolymer” drawn to (polymeric shell coated with the cationic polymer);  “Jojoba oil in combination with cetearyl alcohol drawn” to non quaternized conditioning agent and “quaternized N,N-dimethylaminomethacrylate”  (polyquaternium-37, see interview summary dated 2/1/22 ) drawn to cationic conditioning polymer in the reply filed on 11/21/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/1/22 (telephonic interview).
	Claims 1-19 are examined  in the application and the generic claim is examined to the extent that it reads on “Acrylamidopropyl trimonium Chloride/Acrylamide Copolymer” drawn to (polymeric shell coated with the cationic polymer);  “Jojoba oil in combination with cetearyl alcohol drawn” to non quaternized conditioning agent and “polyquaternium-37” drawn to cationic conditioning polymer.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following enumerated reasons apply:
1.Regarding claims 8 and 18, the phrase  “ester-containing quaternary ammonium salts such as monoesterquats, diesterquats and triesterquats and mixtures thereof “ includes a broad term followed by narrower scope, which may lead to confusion over the intended scope of the claim because the metes and bounds of the claim containing that language are unclear rendering the claim indefinite.
Specification at page 10, last paragraph describes the same language.  Deletion of “ester-containing quaternary ammonium salts such as” is suggested tom overcome the above rejection.
Additionally, “ and mixtures thereof “ is it part of “ester-containing quaternary ammonium salts such as monoesterquats, diesterquats and triesterquats and mixtures thereof “ or is it part of the Markush group? 
2. Regarding claim 15, the phrase “skin conditioning rinse-off product such as in-shower lotion “ includes a broad term followed by narrower scope, which may lead to confusion over the 
Specification at page 14, last paragraph describes the same language.  Deletion of  “skin conditioning rinse-off product such as” is suggested to overcome the above rejection.
3. Claim 1 recites “ Rinse-off conditioner” . Therefore claim 15 is not further limiting the scope” for the expression he rinse-off conditioner composition according to claim 1| in the
form of a hair conditioner, rinse-off conditioner “ .
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The expression “hair conditioner” is broader term and it includes “rinse-off conditioner” and “ leave-on conditioner”.  The expression “ hair conditioner” in claim 15 is not further limiting the scope of “rinse-off conditioner”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 2016/0256364 (‘364) and US 2014/0322283 (‘283) and US 2007/0110695 (‘695) and US 2012/0103357 (‘357).


    PNG
    media_image1.png
    278
    355
    media_image1.png
    Greyscale

Thus, the above paragraph teaches claimed core-shell microcapsules having an oil-based core (perfume oil, claim 13) drawn to (i) and the shell is made up of claimed polyurea, polyurethane, polyamide, polycarbonate and polyacrylate (claim 7). See also ¶¶ [0039-0040] for encapsulation of benefit agent and oils. The microcapsules can be from 0.01 to 45% ( claims 3 and 14).
US’364 at ¶¶ [00186-0187] teaches the conditioner compositions which may be rinsed from the hair (claimed rinse-off) or leave-on, and the product form teaches rinse-off products and leave-on products. US’364 at ¶ [0051] teaches the amount of cationic surfactant and this is from about 0.05-about 3%  ( claims 1, 4, 14 and 16 drawn to claimed ingredient (ii)) and at ¶ [0057] teaches claimed behenyl trimethyl ammonium chloride, behenyl trimethyl methyl sulfate (claim 18) and at ¶ [0059] teaches fatty compound and this includes fatty alcohols which are mixtures of cetyl alcohol and stearyl alcohol and  at ¶ [0062] teaches the amount which is from 0.1-40%. 
The difference between US ‘364 and instant application is US ‘364 does not teach shell coated with cationic polymer and does not teach the combination of claimed jojoba oil and cetearyl alcohol and claimed cationic conditioning polymer, which is polyquaternium-37.
US ‘283 teaches stable formaldehyde n-free microcapsules and under abstract teaches core-shell microcapsules having perfume and at ¶¶ [0010-0026] teaches preparing microcapsules wherein a cationic polymer is added to dispersion so  core-shell microcapsules are coated with a cationic polymer (claimed). US ‘283 at ¶ [0085] teaches:

    PNG
    media_image2.png
    167
    497
    media_image2.png
    Greyscale

US ‘283 at ¶¶ [00161-00162] teaches microcapsules coated with Salcare SC60 and this correspond to “Acrylamidopropyl trimonium Chloride/Acrylamide Copolymer” .  See also paragraph [0084] for preferred cationic polymer which is used for coating microcapsules. See page 9, line 30 of instant specification. See example 5 which teaches 5 gms of microcapsule dispersions .  US ‘283 at ¶¶ [ 0114-0115] teaches 0.01-5% by weight  of microcapsules (claims 3 and 14).
US ‘695 teaches hair conditioning compositions and at ¶ [0009] teaches claimed cationic conditioning polymer  species, which is polyquaternium-37 drawn to ingredient (iv) ( claim 9) and the amount is 0.2-5% and the claimed amount less than 2% of claim 1, less than 1% of 
US ‘357 teaches conditioning compositions for hair (claim 15) and at ¶ [0017] teaches amount of cationic surfactant and this is from about 0.01-10 %  ( claims 1, 4, 14 and 16 drawn to claimed ingredient (ii)) and at ¶ [0020] teaches claimed behenyl trimethyl ammonium chloride, cetrimonium chloride also known as cetyl trimethyl ammonium chloride (claim 18) and at ¶ [0059] teaches jojoba oil (claims 10-12 and 19) and the amount is below 2% and the range is 0.01-1% and examples 2- 3 teaches claimed fatty alcohol, which is cetearyl alcohol of claims 10-12 and 19 (10%) and also claimed behenyl trimethyl ammonium chloride which is 2%. This formulation is free of anionic or amphoteric or zwitterionic surfactants. There is no exemplification of mixture of cetearyl alcohol and jojoba oil. The total amount of both can be 11.1 to 12% ( adding 10% of cetearyl alcohol and o.o1 and 1% of oil value taught by US ‘357  and this is within 0.25-15% by weight of ingredient (iii) of claim 1 or within 1-15% by weight of ingredient (iii) of claim 5  or within 5-15% by weight of ingredient (iii) of claim 14 and  within 3-15% by weight of ingredient (iii) of claim 17. US ‘357 teaches at ¶ [0123]  that the conditioning composition is rinsed-off from the hair and thus drawn to claimed rinse-off conditioner compositions.
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of US ‘364 for conditioning the hair having microcapsules but change the microcapsules to microcapsules coated with cationic polymer taught by US ‘283 and use the condition compositions as rinse-out taught by US ‘364 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607. The examiner can normally be reached M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 
/JYOTHSNA A VENKAT/            Primary Examiner, Art Unit 1619